             Case 1:20-cv-03178-LJL Document 14 Filed 04/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------ X
 HC2, INC.,                                             :
                                                        :   Civil Action No. 1:20-cv-3178 (LJL)
                                                        :
                       Plaintiff,                       :
                                                        :
                                                        :
                          -v-                           :
                                                        :
                                                        :
 ANDREW DELANEY,                                        :
                                                        :
                                                        :
                      Defendant.
                                                        :
 ------------------------------------------------------ X

                                  TEMPORARY RESTRAINING ORDER

        Upon the Court’s consideration of the motion by Plaintiff HC2, Inc. (“HC2”), seeking a

temporary restraining order and preliminary injunction pursuant to Rule 65 of the Federal Rules

of Civil Procedure (“Plaintiff’s PI Motion”), the Verified Complaint, and the Memorandum of

Law and its related attachments, as well as Defendant Andrew Delaney’s responsive filings, and

following a hearing conducted on April 29, 2020 beginning at noon EST (“Hearing”), this Court

having determined that good and sufficient reasons exists, it is hereby:

        ORDERED that:

        a.      Starting immediately from the time of the Hearing, the Defendant is temporarily

restrained from divulging any information that is privileged, confidential or protected by his non-

disclosure and/or employment agreement(s) with the Plaintiff, and that he learned through his

employment with Plaintiff.
            Case 1:20-cv-03178-LJL Document 14 Filed 04/29/20 Page 2 of 2




       b.      This Court finds that in light of the current COVID-19 climate and Defendant’s

related out-of-state unavailability, good cause exists to extend this temporary restraining through

and including May 27, 2020;

       c.      The parties shall appear for a status telephonic status conference, by dialing the

Court’s conference line at 888-251-2909 (access code 2123101), at 12:00 p.m. on May 6, 2020 to

discuss the scheduling of a preliminary injunction hearing and the scheduling of other matters

relating to this case on a going forward basis;

       d.      The parties shall confer, and by 5:00 p.m. on Monday, May 4, 2020 submit a

proposed case management plan with respect to discovery generally; and,

       e.      In preparation for a preliminary injunction hearing on the matters raised in

Plaintiff’s PI Motion, expedited discovery is permitted; the parties shall have the right to take

discovery on an expedited basis in advance of the preliminary injunction hearing.

       SO ORDERED.

Dated: April 29, 2020

                                                  ___________________________________
                                                  Lewis J. Liman
                                                  United States District Court Judge




                                                   2
